DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an apparatus, method and a non-transitory medium without significantly more. The claim(s) recite(s) a processor and a medium for the apparatus for the apparatus; however, merely citing generic statutory components is not sufficient to overcome the fact that the functions can be performed by a person. This judicial exception is not integrated into a practical application because a person can acquire a source program from another person or just print it from his computer. A person can also visually identify and partition functions. The person can also double check himself/herself and determine if the partitions can be further partitioned according to rules (for ex. Dependency or to prevent deadlock). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although the applicant specifies that the functions are performed by a processor, the mere citing of generic computer components does not preclude the claim from reciting an abstract idea, especially when the various steps are so generic they can be performed without the computer components claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over   (O’Brien et al. 20080256521).

1. An application partitioning apparatus for partitioning an application distributively processed by a plurality of information processing apparatuses into a plurality of logics (see the partitioning feature of the title and abstract and the distributed feature of sect. 0069), comprising: 
a processor (see the processor in the abstract); and 
a storage medium having computer program instructions stored thereon, where executed by the processor (see the storage medium in sect. 0063), perform to: 
acquire source code of the application (source code is acquired via sects. 0044-0045); 
identifies a plurality of functions defined in the source code and partitions the source code into the plurality of functions (O’Brien does not specify that source code is partitioned; however, he does provide for intermediate code to be partitioned. Therefore, it would have been obvious to a person having ordinary skills in the art before the time of the invention to merely choose to optimize code before it is converted into intermediate code in languages that do not require compiling and when the partitioning is performed by humans (when it is easier to understand), such as in sect. 0005 of the O’Brien’s specifications.); 
determines whether each of the partitioned functions can be further partitioned according to rules set in advance (O’Brien provides for repartitioning if there is a change in architecture (rules set in advance via sect. 0005)); and 
when it is determined that each of the partitioned functions can be partitioned, partitions the functions into a plurality of functions including one or a plurality of rows (the homogenous units in O’Brien’s claim 4 are considered to provide for the equivalence of rows. O’Brien’s sect. 0006 provides for partitioning via a compiler and further partitioning (determining that each partitioned function can/should be partitioned) based on the processing unit selected via sect. 0011). 2. The application partitioning apparatus according to claim 1, wherein the computer program instructions further perform to allocate the plurality of functions to the plurality of information processing apparatuses (again, see the selection of processing units in sect. 0011). 3. The application partitioning apparatus according to claim 2, wherein the computer program instructions further perform to determine optimal distributed arrangement to the plurality of information processing apparatuses in units of functions with respect to a function that has not been partitioned and in units of functions after partitioning with respect to the function that has been partitioned, among the plurality of functions defined in the source code (Sects. 0053-0054 provides for determinations based on whether functions have been partitioned, since partitions are based on annotations inserted into the call graph). 4. The application partitioning apparatus according to claim 1, wherein the computer program instructions further perform to determine that two processes can be partitioned on the basis of determination that a data dependency relation and a control dependency relation are not present between the two processes according to the rules (see the dependency feature of sect. 0036, which specifies (via rules) that some implementations can share resources (independent functions) while others can’t (dependent functions), inherently because of data dependencies so that data is available when it is needed and not corrupted by a function that should have executed later and because of control dependencies to inherently prevent deadlock where two dependent functions are both trying to simultaneously access the same resource by coordinating and synchronizing functions such as in sect. 0039). 
see the rejection of claim 1 above).9. A non-transitory computer readable medium including instructions executable by one or more processor to: acquiring source code of the application, where the application is distributively processed by a plurality of information processing apparatuses into a plurality of logics; identifying a plurality of functions defined in the source code and partitioning the source see the rejection of claim 1 above).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The application partitioning apparatus according to claim 1, wherein the computer program instructions further perform to determine that two processes can be partitioned on the basis of determination that there is a data dependency relation or a control dependency relation between the two processes but an execution sequence is not reversed when the two processes have been partitioned according to the rules. 6. The application partitioning apparatus according to claim 1, wherein the computer program instructions further perform to determine that two processes cannot be partitioned on the basis of determination that there is a data dependency relation between the two processes due to a data type for which standard setting for serialization and deserialization is not made according to the rules. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193